t c memo united_states tax_court robert c davis jr petitioner v commissioner of internal revenue respondent docket no filed date robert c davis jr pro_se jeffrey e gold for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciency in and additions to petitioner’s federal_income_tax tax additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure the issues remaining for decision are is petitioner entitled to deduct for a theft_loss under sec_165 we hold that he is not is petitioner liable for for the addition_to_tax under sec_6651 we hold that he is is petitioner liable for for the addition_to_tax under sec_6654 we hold that he is to the extent stated herein findings_of_fact most of the facts have been stipulated by the parties and are so found at the time petitioner filed the petition in this case he resided in annapolis maryland on date petitioner and june davis ms davis his wife executed a contract custom house contract with mona builders developers inc mona builders that contract provided in pertinent part article one -- the work mona builders developers inc mona builders shall perform all work required by the contract documents for 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the complete construction of the home described in the plans attached hereto and to be built on lot perder lane south river colony anne arundel county mary- land the lot is not part of this contract article four -- contract sum the owner petitioner and ms davis shall pay to mona builders developers inc for the performance of the work subject_to additions and deductions by change order as provided in the general conditions in current funds the sum of dollar_figure nine hundred thirty five thousand dollars article five -- payment the contract sum will be paid as follows upon ratification of contract upon installation of foundation 1st floor joists and decking installed upon installation of exterior walls roof sheathed and interior partitions framed upon rough-ins of plumbing mechani- cal and electric roof shingles in- stalled and installation of windows and doors upon drywall being finished exterior walls completed and house trimmed out upon plumbing electrical mechanical fixtures installed kitchen cabinets installed flooring installed paint- ing completed and approval by anne arundel county inspector dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure mona builders developers inc will adhere to the lending institution’s draw schedule mona builders developers inc will be a named party on each draw check the above is our standard draw schedule we would prefer to draw payments due to the amount of the contract article six -- change order sec_1 every custom home has a few change orders as the project evolves you will probably want to make some changes that’s one of the great opportuni- ties you have by custom building the project manager is available to discuss any changes you consider on average change orders amount to of the proposal price we suggest you plan accordingly please note a fee of for overhead and profit will be added to the actual and or estimated cost for all change orders the fee is waived for change orders that result in a credit handwrit- ten addition upon substantial completion of the contract all amounts due to owner as a credit shall be increased by for reimbursement to owner of overhead and profit previously included in the contract sum article eleven -- mona builders developers inc mona builders developers inc shall supervise and direct the work using best skill and attention mona builders developers inc shall be solely responsible for all construction means methods tech- niques sequences and procedures for coordinating all portions of the work under the contract mona builders developers inc shall at all times enforce strict discipline and good order among employees and shall not employ on the work any unfit person or anyone not skilled in the task assigned to him article seventeen -- payments payments shall be made as provided in article five of this agreement payments may be withheld on account of defec- tive work not remedied claims filed failure of mona builders developers inc to make payments properly to subcontractors for labor materials or equipment or damage to another contractor the making of final payment shall constitute a waiver of all claims by the owner except these arising from unsettled liens faulty or defective work discovered after substantial completion failure of the work to comply with the requirements of the con- tract documents and code or terms of any special guarantees required by the contract documents the acceptance of final payment shall constitute a waiver of all claims by mona builders developers inc except these previously made in writing and still unsettled article nineteen -- mona builders developers inc liability insurance mona builders developers inc shall purchase and maintain such insurance as will protect from claims under workman’s compensation acts and other employee benefit acts from claims for damages because of bodily injury including death and from claims for damages to property which may arise out of or result from mona builders developers inc operations under this contract article twenty two -- changes in the contract the purchaser petitioner and ms davis without invalidating the contract may order changes in the work consisting of additions deletions or modifications the contract sum and the contract time being adjusted accordingly all such changes in the work shall be authorized by written change order signed by the pur- chaser and builder the contract sum and contract time may be changed only by change order the cost or credit to the purchaser from a change in the work shall be determined by mutual agreement article twenty three -- correction of work mona builders developers inc shall correct any work that fails to conform to the requirements of the con- tract documents where such failure to conform appears during the progress of the work and shall remedy any defects due to faulty materials equipment or workman- ship which appear within a period of one year from the date of substantial completion of the contract or within such longer period of time as may be prescribed by law or by the terms of any applicable special guar- antee required by the contract documents the provi- sions of the article twenty three apply to work done by subcontractors as well as to work done by direct em- ployees of mona builders developers inc article twenty five -- termination by the purchaser if mona builders developers inc defaults or ne- glects to carry out the work in accordance with the contract documents or fails to perform any major provi- sions of the contract the purchaser may after seven days written notice to mona builders developers inc and without prejudice to any other remedy he may have make good such deficiencies and may deduct the cost thereof from the payment then or thereafter due mona builders developers inc or at his option may terminate the contract at a time not disclosed by the record after petitioner and ms davis executed the custom house contract mona builders began construction of the house custom house described in that contract mona builders obtained certain insurance policies from state auto property casualty insurance_company state auto in order to maintain the insurance required by the custom house contract the workmanship in constructing the custom house was gener- ally poor in addition during construction of the custom house mona builders used in certain structural_components of that house materials that were inferior to those required by the custom house contract and failed to install certain other required structural_components we shall refer to the inferior and missing structural_components as the structural defects of the custom house as a result of the structural defects of the custom house the custom house was structurally unsound on or about date petitioner and ms davis moved into the custom house thereafter at the request of petitioner and ms davis mona builders continued to perform services in connection with finishing and repairing the custom house on or about date mona builders stopped work on the custom house sometime after petitioner and ms davis moved into the custom house petitioner discovered the structural defects of the custom house in date mona builders commenced litigation in the circuit_court for anne arundel county maryland maryland circuit_court against petitioner and ms davis with respect to the custom house custom house litigation in which it sought payment from them of dollar_figure in date petitioner and ms davis filed a counterclaim custom house litigation counterclaim in the custom house litigation in which petitioner and ms davis alleged inter alia that mona builders violated the maryland custom home protection act and breached the custom house con- tract on date petitioner sent a letter date letter by certified mail return receipt requested to state auto that letter stated in pertinent part we are involved in litigation with mona builders and developers inc mona the company that built our house a copy of our amended counter-complaint is attached as part of that litigation we recently discovered serious structural problems with our house we have been told by our experts that mona failed to build our house in compliance with the architectural drawings that were part of our agreement with them at present we do not know the full extent of the problems nor do we have cost estimates for necessary remedial action we understand that mona purchased from the state auto insurance_companies a commercial general liability policy and an excess liability umbrella policy to cover the construction of our house the number of those policies is pbp1005193 we do not know whether mona has notified the state auto ins companies of the pending litigation and our claims against mona we shall refer to petitioner’s claim to any of the proceeds from the insurance policies that state auto issued to mona builders in connection with the construction of the custom house as peti- tioner’s insurance claim on date petitioner and ms davis sent a letter date letter to the maryland attorney_general with respect to mona builders and the custom house that letter stated in pertinent part on date we entered into a contract with mona builders and developers inc mona for the construction of a custom home on a lot we had previ- ously purchased the initial contract_price was dollar_figure with change orders and upgrades we paid more than dollar_figure for the construction of our resi- dence we are currently in the midst of a civil suit against mona however in spite of the disclosure requirements of the custom home protection act chpa and tens of thousands of dollars expended in formal discovery efforts mona has yet to disclose the names and addresses of many of the suppliers and subcontrac- tors who worked on our home we have been in our house for a little over one year and are continuing to discover that mona deviated very significantly and very seriously from the archi- tectural plans we provided and which were incorporated into our contract the house we paid mona to build was not the house they constructed mona’s misrepresenta- tions acts of malfeasance and deliberate acts of fraud in building our home were and continue to be egregious in summary mona deliberately and deceptively without our knowledge or approval failed to comply with the plans and specifications agreed to under our contract as a result of mona’s deliberate failure to adhere to our construction plans our house is struc- turally unsound and unsafe mona’s acts of fraud go beyond the substitutions and omissions in the physical construction of our home information obtained through our discovery efforts suggest sic that mona may have fraudulently altered a subcontractor’s invoice and may have fraudulently overcharged us for materials_and_supplies on date state auto commenced litigation in the maryland circuit_court against petitioner and mona builders insurance litigation in which it sought a declaratory_judgment that petitioner’s insurance claim was not covered by the insur- ance policies that state auto had issued to mona builders at a time not disclosed by the record after date peti- tioner and ms davis filed a second amended counterclaim2 insur- ance litigation counterclaim in the insurance litigation in which they alleged inter alia that state auto intentionally and negligently misrepresented the terms of certain insurance poli- cies that state auto had issued to mona builders with respect to the construction of the custom house petitioner and ms davis alleged in the insurance litigation counterclaim after taking occupancy of the residence custom house in late date davis petitioner and ms davis discovered numerous items of defective or deficient work performed by mbd mona builders that resulted in damages throughout the residence to other parts of the residence petitioner did not file a tax_return return for taxable_year nor did he file a return for any of the taxable years and on date respondent 2the record does not disclose any information about any counterclaim that petitioner and ms davis filed in the insurance litigation before they filed the second amended counterclaim 3ms davis did not file a return for any of the taxable continued prepared a substitute for return with respect to petitioner’s taxable_year on date petitioner filed a document entitled application_for statement of charges date applica- tion with the district_court of maryland for anne arundel county in that application petitioner declared under oath between date and aug garrett mona patrick mona and nick mona intentionally misrep- resented their intent to complete work on our peti- tioner’s and ms davis’ house and repair defective work that existed at that time as a result of their intentional misrepresentations we paid an additional dollar_figure to them we discovered and confirmed the extent of the structural defects between july oct on date petitioner received a copy of a letter from the department of inspection and permits anne arundel county in which it voided the certificate of occupancy that it had issued with respect to the custom house on date petitioner and mona builders entered into a settlement agreement date settlement agreement with respect to the custom house litigation as part of that settle- ment agreement mona builders agreed to purchase the custom house from petitioner and ms davis for dollar_figure on date pursuant to the date settlement agreement petitioner and ms davis transferred the custom house to mona builders in continued years and exchange for dollar_figure on date respondent issued to petitioner a notice_of_deficiency notice with respect to petitioner’s taxable_year in that notice respondent determined inter alia that petitioner is liable for the taxable_year at issue for the respective additions to tax under sec_6651 and sec_6654 on date respondent received form_1040 u s individual_income_tax_return with respect to petitioner’s taxable_year petitioner’s form_1040 for which respondent did not process as a return in that form peti- tioner inter alia claimed a dollar_figure deduction under sec_165 for a theft_loss with respect to the custom house on date a jury awarded petitioner and ms davis dollar_figure in compensatory_damages insurance litigation verdict with respect to the insurance litigation counterclaim the jury found inter alia that the property damages that petitioner and ms davis sustained were not fully satisfied by the dollar_figure paid to them pursuant to the date settlement agreement as of the time of the trial in this case the maryland circuit_court was considering in the insurance litigation numerous posttrial motions and had not reduced the insurance litigation verdict to final judgment opinion we first address sec_7491 the parties agree that the examination in this case commenced after the effective date of sec_7491 the parties disagree however over whether the burden_of_proof shifts to respondent under that section sec_7491 may shift the burden_of_proof to the commissioner of internal revenue with respect to any factual issue relevant to determining the tax_liability of a taxpayer provided that the taxpayer has introduced credible_evidence with respect to any such issue and has complied with the applicable_requirements of sec_7491 as we understand petitioner’s position under sec_7491 he contends that he introduced credible_evidence con- cerning the factual issues presented under sec_165 viz when he discovered the alleged theft_loss with respect to the custom house alleged custom house theft_loss for which he is claiming a deduction for taxable_year the amount of the alleged custom house theft_loss and the absence at the end of of a reasonable_prospect_of_recovery of the alleged custom house theft_loss and that he complied with the applicable_requirements of sec_7491 therefore according to petitioner the 4petitioner also contends that he introduced credible evi- dence concerning the factual issue presented under sec_6651 viz whether he filed a return for taxable_year and that the burden_of_proof shifts to respondent under sec continued burden_of_proof with respect to such factual issues shifts to respondent under sec_7491 respondent counters that petitioner has not introduced credible_evidence concerning the factual issues presented under sec_165 and that he has not complied with the applicable_requirements of sec_7491 credible_evidence is evidence which after critical analy- sis the court would find sufficient upon which to base a deci- sion on the issue if no contrary evidence were submitted 116_tc_438 quoting h conf rept pincite 1998_3_cb_747 evidence is not credible if the court is not convinced that such evidence is worthy of belief id petitioner relies on his testimony with respect to the factual issues presented under sec_165 as discussed below we found petitioner’s testimony regarding the time of his discov- continued a with respect to the addition_to_tax under that section petitioner does not contend that he introduced credible_evidence concerning the factual issues presented under sec_6654 and that the burden_of_proof shifts to respondent under sec_7491 with respect to the addition_to_tax under that section even if petitioner were to advance such contentions with respect to sec_6654 we would reject them just as we reject petitioner’s contention that the burden_of_proof with respect to the factual issue presented under sec_6651 shifts to respondent under sec_7491 that is because sec_7491 does not apply to additions to tax and penalties under subtitle f of the internal_revenue_code 116_tc_438 n ery of the alleged custom house theft_loss the amount of the alleged custom house theft_loss and the absence at the end of of a reasonable_prospect_of_recovery of the alleged custom house theft_loss to be questionable inconsistent with certain other evidence conclusory vague and or general we shall not rely on such testimony to establish the facts with respect to such matters on the record before us we find that petitioner did not introduce credible_evidence with respect to the factual issues presented under sec_165 having found that petitioner did not introduce credible_evidence with respect to such factual issues we need not resolve the dispute between the parties over whether petitioner has complied with the applicable_requirements of sec_7491 on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 with respect to any factual issues presented under sec_165 we turn next to whether petitioner is entitled to deduct under sec_165 for taxable_year the alleged custom house theft_loss sec_165 allows a deduction for any loss sustained during a taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 limits the deduction allowed by sec_165 in the case of an individual to a loss that arises from inter alia theft the amount of a loss that a taxpayer is entitled to deduct under sec_165 is the lesser_of the difference between the fair_market_value of the property before the loss and the fair_market_value of the property after the loss the latter value in the case of loss by theft being zero or the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of the property which was the subject of the loss sec_165 sec_1_165-7 sec_1_165-8 income_tax regs the basis for determining the amount of the deduction for any loss is the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of the property which was the subject of the loss sec_165 with respect to a claimed theft_loss such loss is sustained during the taxable_year in which a taxpayer discovers it sec_165 moreover as we concluded in 90_tc_1248 if in the year of the discovery of the loss there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery then there is no closed and completed transaction fixed by identi- fiable events and thus no deductible loss a reasonable_prospect_of_recovery exists when the taxpayer has a bona_fide claim for recoupment and there is a substantial possi- bility that such claim will be decided favorably for the tax- payer 61_tc_795 affd 521_f2d_786 4th cir whether a reasonable_prospect_of_recovery exists is determined as of the end of the taxable_year for which the deduction is claimed id petitioner bears the burden of proving that the alleged custom house theft_loss occurred and that the requirements of sec_165 have been met 16_tc_163 in order to carry his burden petitioner must establish inter alia the existence of a theft within the meaning of sec_165 and the amount of the claimed theft_loss see 40_tc_304 whether certain actions constitute theft for purposes of sec_165 depends on the law defining the crime of theft in the jurisdic- tion where the alleged theft occurred 34_tc_688 it is petitioner’s position that he is entitled to a deduc- tion under sec_165 for taxable_year with respect to the alleged custom house theft_loss in an unspecified amount in excess of the dollar_figure deduction that he claimed in petitioner’s form_1040 for in support of that position petitioner argues that mona builders’ actions with respect to the custom house constituted theft under applicable maryland law petitioner discovered the alleged custom house theft_loss in date the amount of the alleged custom house theft_loss exceeds by an unspecified amount the dollar_figure theft_loss that petitioner claimed as a deduction in petitioner’s form_1040 for and petitioner did not have at the end of a reasonable_prospect_of_recovery of the alleged custom house theft_loss it is respondent’s position that petitioner is not entitled to a deduction under sec_165 for taxable_year with respect to the alleged custom house theft_loss in support of that position respondent argues that petitioner has failed to carry his burden of establishing that mona builders’ actions with respect to the custom house constituted theft under applica- ble maryland law that petitioner discovered the alleged custom house theft_loss in date or at any other time in the amount of the alleged custom house theft_loss and that petitioner did not have at the end of a reasonable_prospect_of_recovery of the alleged custom house theft_loss in the instant case the parties agree that the law of maryland determines whether the actions of mona builders with respect to the custom house constituted theft however they disagree over whether such actions constituted theft under such law we need not resolve that disagreement that is because assuming arguendo that we were to find that the actions of mona builders with respect to the custom house constituted theft under applicable maryland law on the instant record we nonetheless would and do below reject petitioner’s position that he is entitled to a deduction under sec_165 for taxable_year with respect to the alleged custom house theft_loss with respect to when petitioner discovered the alleged custom house theft_loss petitioner claims that because of the ongoing nature of mona builders’ actions that resulted in the alleged custom house theft_loss he became aware of different aspects of that loss at different times according to peti- tioner for purposes of sec_165 his discovery of the alleged custom house theft_loss occurred in date5 when he claims he first became aware of certain aspects of that loss by deter- mining that mona builders had failed to give him credit for certain amounts by which the allowance for bricks in the custom house contract exceeded the amounts that mona builders actually paid for such bricks alleged brick theft and not installed certain humidifiers as provided for in the custom house contract alleged humidifier theft petitioner does not cite and we have not found any authority supporting petitioner’s contention that for purposes of sec_165 his discovery of the alleged custom house theft_loss occurred when he first became aware of any aspect of that loss assuming arguendo that petitioner had carried his burden of establishing that it is appropriate for purposes of sec_165 5at trial on direct examination petitioner testified that the alleged brick theft occurred in date according to petitioner that was when he had a conversation with mona build- ers concerning the price that mona builders had charged ms davis and petitioner for bricks used in the custom house however the record establishes that the custom house litigation counterclaim was settled in date to treat the time when he first became aware of any aspect of the custom house theft_loss as the time when he discovered such loss we turn to petitioner’s claim that he discovered the custom house theft_loss in date in support of that claim petitioner relies on his testimony with respect to the alleged brick theft and the alleged humidifier theft we found petitioner’s testi- mony regarding the alleged brick theft to be questionable and inconsistent with certain other testimony of petitioner peti- tioner testified in date we were discussing with mona build- ers the price that we had been charged and a payment we had made to them for bricks the custom house contract specifies in the allowance paragraph that the bricks were supposed to be charged at dollar_figure excuse me dollar_figure per big_number bricks at that point we knew that we had already just paid them for about big_number bricks we visited the brick dealer because we recognized that the price we had been quoted by the brick subcon- tractor was dollar_figure per big_number despite asking for them we received no invoices certifying the price of the bricks and the only way we were ultimately able to obtain those in- voices was through the litigation that we started with mona builders over the problems with the house when we received those invoices they showed that the bricks were in fact charged that dollar_figure per big_number emphasis added 6see supra note as we understand the foregoing testimony of petitioner he claims that he became aware of the invoices detailing the price that mona builders had paid for the bricks used in the custom house as a result of the discovery that he conducted in connec- tion with the custom house litigation counterclaim although the record does not disclose when discovery in the custom house litigation counterclaim began such discovery could not have begun before petitioner filed that counterclaim in date since petitioner claims that it was only as a result of discovery by him in connection with the custom house litigation counterclaim that he was able to obtain the information which led him to conclude that mona builders had overcharged him for 7our understanding is consistent with the date letter that petitioner and ms davis sent to the maryland attor- ney general that letter stated in pertinent part we are currently in the midst of a civil suit against mona custom house litigation counterclaim however in spite of the disclosure requirements of the custom home protection act chpa and tens of thou- sands of dollars expended in formal discovery efforts mona has yet to disclose the names and addresses of many of the suppliers and subcontractors who worked on our home information obtained through our discovery efforts suggest sic that mona may have fraudulently altered a subcontractor’s invoice and may have fraudu- lently overcharged us for materials_and_supplies 8in date mona builders commenced the custom house litigation in which petitioner filed the custom house litigation counterclaim bricks it would have been impossible for him to have obtained such information in with respect to petitioner’s testimony regarding the alleged humidifier theft such testimony was vague as to when he became aware of that alleged theft indeed petitioner did not even give a timeframe in such testimony petitioner’s only testimony with respect to the alleged humidifier theft was that we also were charged for humidifiers that were not installed that was dollar_figure that we asked for verification for and did not receive verification for on the record before us we find that petitioner has failed to carry his burden of establishing that he became aware of the alleged brick theft and the alleged humidifier theft in date or at any time in that year on that record we further 9petitioner declared under oath petitioner’s declaration in the date application filed with the district_court of maryland for anne arundel county that between date and aug garrett mona patrick mona and nick mona inten- tionally misrepresented their intent to repair defective work that existed at that time in the custom house that declaration indicates to us that petitioner became aware of certain unspecified defective work in the custom house sometime prior to his moving into that house around date we infer from petitioner’s declaration in the date appli- cation that petitioner became aware of certain defective work in the custom house sometime in the summer of that inference is consistent with other statements that petitioner made in the date application in the date letter to the maryland attorney_general and in the insurance litigation counterclaim petitioner’s declaration in the date application does not evidence that petitioner became aware of any defective work in the custom house in find that petitioner has failed to carry his burden of establish- ing that he discovered the alleged custom house theft_loss in date or at any other time in that year assuming arguendo that petitioner had carried his burden of establishing that he discovered the alleged custom house theft_loss in we turn to whether petitioner established the amount of the alleged custom house theft_loss which he claims he is entitled to deduct under sec_165 as discussed above the amount of a loss that a taxpayer is entitled to deduct under sec_165 is the lesser_of the difference between the fair_market_value of the property before the loss and the fair_market_value of the property after the loss the latter value in the case of loss by theft being zero or the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of the property which was the subject of the loss sec_165 sec_1_165-7 sec_1_165-8 income_tax regs with respect to the fair_market_value of the custom house before the alleged custom house theft petitioner introduced an appraisal report prepared by robert h campbell associates llc that was dated date date appraisal report and that was prepared and provided to petitioner in connection with the custom house litigation counterclaim that appraisal report did not purport to establish the fair_market_value of the custom house before the time in date when petitioner alleges he discovered certain aspects of the alleged custom house theft instead the date appraisal report purported to determine the diminished value of the custom house as of date with respect to the adjusted_basis of ms davis and peti- tioner in the custom house in the date letter that ms davis and petitioner sent to the maryland attorney_general they stated that they paid more than dollar_figure million for the custom house petitioner failed to introduce any evidence that corrobo- rated that statement nor did petitioner introduce any evidence that otherwise established the adjusted_basis of ms davis and himself in the custom house or in any property that was part of the custom house and that was allegedly stolen including the bricks and humidifiers that were the subject of the alleged brick theft and the alleged humidifier theft on the record before us we find that petitioner has failed to carry his burden of establishing the fair_market_value of the custom house before the time in date when petitioner alleges he discovered certain aspects of the alleged custom house theft and the adjusted_basis of ms davis and petitioner in the custom house or in any property that was part of the custom house on that record we further find that petitioner has failed to carry his burden of establishing the amount of the loss which he claims he is entitled to deduct under sec_165 assuming arguendo that petitioner had carried his burden of showing that he discovered the alleged custom house theft_loss in and the amount of the loss which he claims he is entitled to deduct under sec_165 we turn now to whether at the end of petitioner had a reasonable_prospect_of_recovery of the alleged custom house theft_loss the determination of whether there is a reasonable_prospect_of_recovery is made upon facts known or reasonably foreseeable at the end of the taxable_year for which the theft_loss deduction is claimed ramsay scarlett co v commissioner t c pincite at trial petitioner testified that as a result of the discovery that he conducted in connection with the custom house litigation counterclaim he became aware that mona builders had only dollar_figure in assets and was thinly capitalized mona builders’ alleged financial condition based on that testimony peti- tioner argues that mona builders was always thinly capitalized and that therefore petitioner never had a reasonable_prospect_of_recovery from mona builders of the alleged custom house theft_loss we found petitioner’s testimony with respect to mona build- ers’ alleged financial condition to be questionable conclusory vague and general that testimony also appeared to be inconsis- tent with mona builders’ ability on date to purchase the custom house from petitioner and ms davis for dollar_figure even if we were to accept petitioner’s testimony about mona builders’ alleged financial condition the argument that petitioner ad- vances based on such testimony assumes that mona builders’ alleged financial condition requires the conclusion that peti- tioner did not have a reasonable_prospect_of_recovery of the alleged custom house theft_loss that mona builders may have had only dollar_figure in assets and or been thinly capitalized does not require the conclusion that petitioner did not have a reasonable_prospect_of_recovery of the alleged custom house theft_loss assuming arguendo that we were to accept petitioner’s testimony regarding mona builders’ alleged financial condition on the record before us we find that petitioner did not carry his burden of establishing that at the end of he did not have a reasonable_prospect_of_recovery of the alleged custom house theft_loss or any portion thereof including the alleged brick theft and the alleged humidifier theft by for example withholding future payments to mona builders under article seventeen of the custom house contract requiring mona builders to correct its work under article twenty-three of that contract or terminating the custom house contract under article twenty- five and suing mona builders for breach of contract on that record we further find that petitioner did not carry his burden of establishing that at the end of he did not have a reason- able prospect of recovery_of the alleged custom house theft_loss or any portion thereof based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of estab- lishing that he is entitled to a deduction under sec_165 for taxable_year with respect to the alleged custom house theft_loss or any portion thereof we turn next to whether petitioner is liable for the addi- tion to tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed for filing unless petitioner proves that such failure_to_file was due to reasonable_cause and not willful neglect sec_6651 higbee v commissioner t c pincite respondent must carry the burden of production with respect to the addition_to_tax under sec_6651 sec_7491 higbee v commissioner supra pincite to satisfy respon- dent's burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax higbee v commissioner supra pincite we have found that petitioner did not file a return for taxable_year dollar_figure in finding that petitioner did not file a 10we have also found that petitioner did not file a return for any of the taxable years and and that ms davis did not file a return for any of the taxable years and respondent continued return for taxable_year we reject petitioner’s uncorrobo- rated and questionable testimony that on date he mailed petitioner’s form_1040 for to respondent by deposit- ing such form in a mailboxdollar_figure based upon our examination of the entire record before us we find that respondent has carried respondent’s burden of production under sec_7491 with respect to the addition_to_tax under sec_6651 that respondent determined in the notice petitioner introduced no evidence and advances no argument that his failure_to_file a return for was due to reasonable_cause and not willful neglect based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of showing that his failure_to_file a return for taxable_year was due to reasonable_cause and not willful neglect based upon that continued introduced respective forms certification of lack of record forms for petitioner’s taxable years through and ms davis’s taxable years and absent a showing of some irregularity in such forms which petitioner has not made we may rely on such forms see eg 115_tc_35 11it is noteworthy that petitioner an attorney was aware of the importance of using certified mail in connection with mailing important documents indeed petitioner sent the date letter notifying state auto of petitioner’s insurance claim by certified mail return receipt requested examination we further find that petitioner has failed to carry his burden of demonstrating error in respondent’s determination that he is liable for taxable_year for the addition_to_tax under sec_6651 we turn finally to whether petitioner is liable for the addition_to_tax under sec_6654 sec_6654 imposes an addition_to_tax in the case of an underpayment of estimated_tax by an individual respondent has the burden of production with respect to the addition_to_tax under sec_6654dollar_figure sec_7491 higbee v commissioner supra pincite we find that the record contains evidence from which the parties in the computations under rule will be able to calculate the amount of any required in- stallment by petitioner within the meaning of sec_6654 with respect to taxable_year and the amount if any of an underpayment of estimated_tax for that year in the event that such calculation were to establish that petitioner underpaid hi sec_12for purposes of sec_6654 it is necessary to determine whether there is an underpayment of a required_installment of estimated_tax see sec_6654 and b in this connection the amount of any required_installment i sec_25 percent of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of percent of the tax shown in the return for the taxable_year or if no return was filed percent of the tax for such year or if the indi- vidual filed a return_for_the_preceding_taxable_year percent of the tax shown in such return sec_6654 we have found that petitioner did not file a return for the taxable_year at issue or for the preceding_taxable_year estimated_tax for taxable_year we find that respondent has satisfied respondent's burden of production with respect to the addition_to_tax under sec_6654 for that year in that event we further find on the instant record that none of the exceptions in sec_6654 applies13 and that petitioner is liable for the addition_to_tax under sec_6654 for taxable_year in the event that the calculation relating to sec_6654 were to establish that petitioner did not underpay his estimated_tax for taxable_year we find that respondent has not satisfied respondent's burden of production with respect to the addition_to_tax under sec_6654 for that year and that petitioner is not liable for such addition_to_tax we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of the parties decision will be entered under rule 13petitioner does not take the position that one or more of the exceptions in sec_6654 apply in the instant case
